Title: To George Washington from Henry Lee, 1 July 1789
From: Lee, Henry
To: Washington, George



My dear Genl
Stratford July 1st 1789

Altho the exalted station which your love of us and our love of you has placed you in, calls for change in mode of address, yet I cannot so quickly relinquish the old manner. Your military good holds its place in my mind notwithstanding your civic glory, & whenever I do abandon the title which used to distinguish you I shall do it with awkwardness.
The affectionate and decided regard demonstrated to your person & character on your tour to Newyork, has diffused pure & sincere joy among every class of people in the circle of my intelligence, nor has any individual more heartily enjoyed the testimonials exhibited by my fellow citizens than myself—because it manifests honor truth and gratitude in the body politic, & because such spontaneous and disinterested effusions of respect and attachment must convey a reward the most grateful of all others to your feelings.
Having gone thro your inaugaration & consequently in some degree shielded by the dutys of office from the display of affection and respect which your arival in Newyork must have produced, I venture to yield to the en treaty s of my heart often before resisted, of offering my congratulations on your auspicious acceptance of the administration of the national govt. My reluctance to trespass a moment on your time would have operated to a farther procrastination of my wishes, had not I been roused above every feeling of ceremony by the heart rending intelligence received yesterday that your life was despaired of—Had I have had wings, in the moment should I have wafted myself to your bedsid[e] only again to see the first of men—But alas despairing as I was from the account received, after the affliction of one day & night, was I made most

happy by receiving a let. now before me from N. York announcing the restoration of your health. May heaven preserve it!
Next to the felicity of the nation I confess I have no object more interesting to me than your health & happiness—I pray as I ever have done that your return to public life may be commensurate to your intentions and to our expectations. Greater good to the people of the U. States cannot be asked for. To give complete success to your administration, appears to me impracticable, unless national harmony is soon restored. The political schism which divides our countrymen is I fear deep planted in the minds of many leading characters, & however respect to a majority & affection to the president may quiet them now, yet on the first inviting occasion the spirit of opposition will shew itself strongly.
To deprive it of the means of operating with effect should be I conceive the leading object of the friends to govt—It is practicable to prevent your enemy from injuring you altho it may be impossible to render him your friend.
therefore instead of striving to court the good will of opposition by improper concessions, I would disarm them by complying with the rational views of the advocates for amendments spontaneously. The house of representatives to whom these remarks apply, if they follow the plan which seems to be contemplated by some of their members will I think accomplish this great good.
If it is not done under your auspices, it will never be effected, & if never effected, we shall be a divided distress’d people.
Among the difficultys which encompass you I presume those which flow from the nomination to office will be the most irksome. The public good being your guide all that you can want will be just information—Herein consists the danger of committing error, because you must unavoidably depend on the knowledge of others too often. When the commercial arrangement shall be settled & it may become necessary to make the appointment I beg leave to mention to you a young man of excellent private character & brought up in the naval office, Mr Richd Marshall Scott of Alexandria who wishes to continue in public employ. He is descended from poor tho honest parents & has no chance for success in his application but from his own merit. His character will bear the strictest scrutiny & his conduct

for seven years in the office of South potomac as deputy naval officer at the port of Alexandria meets with unanimous applause from the merchants, as well as from his superiors.
Having touched on this delicate subject, I cannot help naming to you another Gentleman, to whose character in war & in peace you are no stranger & whose situation & manner of life seems to fit him for public employment. I mean Col. Carrington—He dislikes to solicit for office but I am persuaded would be happy in being honored with an appointment whenever you should consider it proper to call him into service. I am sure you will consider these communications merely as information & therefore that they cannot be unacceptable to you. Will you be pleased to present Mrs Lee & me in the most respectful manner to your lady & to accept of a repetition of the unceasing respect & regard of your faithful & aft. friend & h. servt

Henry Lee

